IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0636
                               Filed February 16, 2022


MAR’YO DOYUAN LINDSEY, JR.,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea Dryer,

Judge.



      Mar’yo Lindsey appeals the dismissal of his postconviction-relief

application. AFFIRMED.



      Christine E. Branstad of Branstad & Olson Law Office, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.



      Considered by May, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


AHLERS, Judge.

       In the early evening of December 15, 2016, two people wielding handguns

opened fire on a residence on the west side of Waterloo. A nine-year-old boy

inside the residence was struck by one of the bullets fired into the house. An

investigation soon pointed to Mar’yo Lindsey as one of the suspected shooters.

Lindsey was ultimately charged in connection with the shooting, found guilty, and

sentenced.1 On direct appeal, our court rejected his sufficiency-of-the-evidence

challenges and affirmed his convictions while preserving his ineffective-

assistance-of-counsel claims for postconviction-relief (PCR) proceedings. See

State v. Lindsey, No. 17-0761, 2018 WL 1433528, at *6 (Iowa Ct. App. Mar. 21,

2018). Lindsey then applied for PCR. The district court denied his application.

Lindsey appeals.

I.     Issues Presented

       On appeal, Lindsey raises four issues: (1) trial counsel was ineffective for

failing to make a proper record with respect to a sleeping juror; (2) trial counsel

was ineffective for failing to properly investigate an alibi defense; (3) direct-appeal

counsel was ineffective for failing to properly argue the weight-of-the-evidence

standard in support of Lindsey’s new trial motion, resulting in our court deeming

the issue waived;2 and (4) the district court in this PCR action erred in refusing to


1 Lindsey was convicted of (1) intimidation with a dangerous weapon, a class “C”
felony in violation of Iowa Code section 708.6 (2016); (2) willful injury causing
bodily injury, a class “D” felony in violation of Iowa Code section 708.4;
(3) possession of a firearm by a felon, a class “D” felony in violation of Iowa Code
section 724.26; (4) going armed with intent, a class “D” felony in violation of Iowa
Code section 708.8; and (5) carrying weapons, an aggravated misdemeanor in
violation of Iowa Code section 724.4.
2 See Lindsey, 2018 WL 1433528, at *3 n.4.
                                          3


keep the record open to allow Lindsey to present an alibi witness who had been

subpoenaed to appear for the hearing but failed to appear.

II.    Analysis of the Issues

       We start with the ineffective-assistance-of counsel claims.

       A.     Ineffective Assistance of Counsel

       We review ineffective-assistance-of-counsel claims de novo.            State v.

Schlitter, 881 N.W.2d 380, 388 (Iowa 2016). These claims require showing by a

preponderance of the evidence both that counsel failed to perform an essential

duty and that such failure resulted in prejudice. Id. To satisfy the first prong,

Lindsey must overcome the strong presumption that counsel acted reasonably

under the circumstances and that those actions fell within the normal range of

professional competency. See State v. Hildebrant, 405 N.W.2d 839, 841 (Iowa

1987). To satisfy the second prong, Lindsey must prove there is a “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. (quoting Strickland v. Washington, 466

U.S. 668, 694 (1984)).

              1.     Sleeping Juror

       Lindsey claims his trial counsel was ineffective in various ways in terms of

addressing a juror who Lindsey alleges was sleeping during the trial. For this claim

to have merit, Lindsey must first establish that a juror was sleeping, as his trial

counsel had no obligation to raise a meritless issue. See State v. Booth-Harris,

942 N.W.2d 562, 577 (Iowa 2020) (“Trial counsel has no duty to raise an issue that
                                          4

lacks merit . . . .” (alteration in original) (quoting State v. Ortiz, 905 N.W.2d 174,

184 (Iowa 2017))).

       Lindsey failed to prove that a juror was sleeping. The only evidence Lindsey

presented to prove that a juror was sleeping was Lindsey’s own testimony. The

PCR court found Lindsey’s testimony self-serving and lacking in credibility—a

finding to which we give considerable deference even on de novo review. See

State v. Tague, 676 N.W.2d 197, 201 (Iowa 2004) (“We give considerable

deference to the trial court’s findings regarding the credibility of the witnesses, but

are not bound by them.”). Lindsey’s testimony that he personally observed a juror

sleeping is suspect, as the record shows the topic was first broached by Lindsey’s

father during trial, not Lindsey, suggesting Lindsey made no such observation.

Lindsey did not call the juror, his father, the court attendant, or anyone else as a

witness to support his claim. In contrast, the State presented testimony from

Lindsey’s trial counsel and the trial prosecutor, both of whom testified that they

never observed a juror sleeping and, if they had, they would have brought it to the

trial court’s attention. Further, during the hearing on Lindsey’s new trial motion

raising the sleeping juror as an issue, the trial court stated that it had not observed

any jurors sleeping, and, when it observed a juror “nodding off,” the court called an

immediate recess to make certain there was not a problem.

       Based on our de novo review, Lindsey failed to prove a juror was sleeping

during his trial. As a result, his counsel had no obligation to raise an issue about

a sleeping juror, and Lindsey’s ineffective-assistance-of-counsel claims based on

a sleeping juror fail on both the duty and prejudice prongs.
                                          5


                 2.   Pursuing an Alibi Defense

       Lindsey also claims his trial counsel was ineffective because he failed to

investigate and present an alibi defense. To prevail on this claim, one of the things

Lindsey would be required to prove is that his trial counsel was aware of an alibi

defense. Based on our de novo review, Lindsey failed to make such proof.

       Although Lindsey testified that he told his trial counsel of potential witnesses

to support an alibi defense, we find this unsupported testimony unpersuasive in

light of the other evidence. Trial counsel testified he does not recall Lindsey ever

mentioning an alibi, and, if Lindsey had, trial counsel would have followed up on it.

Trial counsel’s testimony that Lindsey never mentioned an alibi is bolstered by

counsel’s billing records, which make no mention of an alibi defense.

       We find trial counsel’s testimony particularly believable given that Lindsey’s

defense was that he loaned his vehicle to another individual who used the vehicle

to commit the crime while Lindsey was elsewhere.            An alibi would have fit

seamlessly into this defense. In fact, an alibi would have greatly strengthened it.

It makes no sense, given Lindsey’s “I wasn’t there” defense, that trial counsel

would have simply ignored leads to witnesses who could have placed Lindsey

somewhere else at the time of the crime.

       It is also worth noting that the alibi claim Lindsey asserted at the PCR trial

directly contradicts the statement he gave to police shortly after the shooting. In

his statement to police, Lindsey never mentioned being with his claimed alibi

witnesses or at their residence, so Lindsey’s trial counsel would have no way of

detecting the alibi claim Lindsey is now asserting without Lindsey informing

counsel of it.
                                           6


       The evidence convinces us Lindsey never informed his trial counsel of the

alibi information upon which he now relies. See State v. Rice, 543 N.W.2d 884,

888 (Iowa 1996) (“In assessing claims of ineffective assistance of counsel, a

defendant’s conduct is examined as well as that of his attorney.”).         Because

Lindsey did not do so, trial counsel did not breach an essential duty by not pursuing

the alibi defense Lindsey now claims should have been pursued.

              3.      “Weight-of-the-Evidence” Argument on Direct Appeal

       Lindsey’s final claim of ineffective assistance of counsel is directed at the

efforts of his appellate counsel on direct appeal. Lindsey claims his appellate

counsel breached an essential duty by failing to argue the proper standard on his

challenge to the trial court’s ruling on his motion for new trial.

       While the State does not challenge error preservation on this issue, we have

the authority to raise the issue on our own motion. See Top of Iowa Coop. v. Sime

Farms, Inc., 608 N.W.2d 454, 470 (Iowa 2000) (“In view of the range of interests

protected by our error preservation rules, this court will consider on appeal whether

error was preserved despite the opposing party’s omission in not raising this issue

at trial or on appeal.”). We choose to raise the issue on our own motion.

       To preserve error for appellate review, an issue “must ordinarily be both

raised and decided by the district court.” Meier v. Senecaut, 641 N.W.2d 532, 537

(Iowa 2002). The issue Lindsey now raises was neither raised nor decided below.

This issue of ineffective appellate counsel was not mentioned in Lindsey’s pro se

application for PCR or in the amended application filed by his attorney. It was also

not mentioned during the PCR trial. As a result, the issue was not raised. Even if

the issue was raised, it was not decided by the PCR court, as it is not referenced
                                           7


anywhere in the court’s ruling.3 If Lindsey felt this issue was raised but not decided,

to preserve error, Lindsey was obligated to bring the omission to the PCR court’s

attention by filing a motion pursuant to Iowa Rule of Civil Procedure 1.904(2) or in

some other manner. Id. at 539. Lindsey did not do this. As this issue was neither

raised nor decided in the lower court, it is not preserved for appellate review, so

we decline to address it.

       B.     Refusal to Keep the Record Open

       Lindsey caused a subpoena to be served on a woman to appear at the PCR

hearing to be an alibi witness for Lindsey. The witness failed to appear. Lindsey

requested to leave the record open so the witness’s testimony could be presented

when she was able to be located. The PCR court denied the request. Lindsey

claims this refusal to keep the record open was improper. Decisions on requests

to reopen the record or to keep the record open are reviewed for an abuse of

discretion. See State v. Long, 814 N.W.2d 572, 575 (Iowa 2012).

       We find it unnecessary to address this issue on the merits. As stated earlier

in this opinion, we find Lindsey failed to inform his trial counsel of an alibi defense,

including failure to point counsel in the direction of one or more alibi witnesses he

now claims to exist or to the location at which Lindsey now claims he was at the

time of the crime. The existence of the alibi witnesses Lindsey now claims to exist

and the location where he now claims he was at the time of the crime would have


3 Our appellate rules require Lindsey to reference “places in the record where the
issue was raised and decided.” See Iowa R. App. P. 6.903(2)(g)(1). The only
place in the record identified in Lindsey’s brief as to where error was preserved is
his pro se PCR application. Our review of that application reveals no reference to
this issue. Our review of the remainder of the record also reveals no place where
this issue is raised or decided.
                                          8


been known to Lindsey before and during trial. Yet Lindsey did not notify his trial

counsel of the witnesses or his location to present an alibi defense. That is a

strategic decision Lindsey made, and he is stuck with it. Therefore, even if the

witness who failed to appear at the PCR trial, when found, would provide Lindsey

with a solid alibi, it would not matter to his ineffective-assistance claim. Lindsey

already had a trial during which he failed to notify his counsel about this supposed

alibi witness who was known to him. After he chose to not present this alibi witness

at trial, he may not rely on an ineffective-assistance claim to generate a new trial.

See Clark v. State, No. 04-1331, 2006 WL 778664, at *3 (Iowa Ct. App. Mar. 29

2006) (“Trial counsel could not be ineffective for failing to investigate and develop

a defense when his client failed to apprise him of vital alibi information.”). The

failure to present an alibi defense at trial was a result of Lindsey’s own actions, not

any ineffectiveness of his trial counsel. As the testimony of the witness who failed

to appear would not change the outcome of the PCR proceeding, we need not

decide whether the PCR court erred by refusing to keep the record open to later

take the witness’s testimony.

III.   Conclusion

       Lindsey has not preserved error on one of his ineffective-assistance-of-

counsel claims. His other claims of ineffective assistance of counsel are denied

on their merits. Based on our determination that Lindsey never informed his trial

counsel of an alibi defense or witnesses, it is unnecessary to decide whether the

PCR court erred in refusing to keep the record open for a claimed alibi witness.

       AFFIRMED.